Opinion issued August 12, 2014




                                 In The

                           Court of Appeals
                                 For The

                       First District of Texas
                        ————————————
                           NO. 01-14-00416-CV
                         ———————————
ROLANDO ACEVEDO, CHARLES RAY ALLEY, RODOLFO ALONSO,
JOSE ALVARADO, MARIO ARAIZA, SEBASTIAN AVILA, EMILIO
BELTRAN, CLARENCE BOLTON, RALPH BURNETT, MODESTO
CAMPOS, JAMES CEDARS, JIMMY COLE, ERICH CORBIN, JESUS
CRUZ, C.M. DEAR, MARIO FERNANDEZ, JAMES FICKLEN, WILLIAM
FICKLEN, RAFAEL FIGUEROA, MICHAEL GADDIS, RAMIRO
GARCIA, JOHN W. GARRETT, ARTURO GARZA, MOSSYE HANDY,
JOHN HEITMAN, JOEL M. HERRERA, RICKIE KIDWELL, HILARIO
MONREAL, ELMER NELSON, DOMINGO NUNEZ, JUAN T. PENA,
DAVID PEREZ, ORLANDO PEREZ, THOMAS PYLE, ALEJANDRO
RAMIREZ, JUAN RANGEL, EZEQUIEL ROBLES, JOSE RODRIGUEZ,
DAVID RODRIGUEZ, ROBERTO RODRIGUEZ, FRANCISCO ROLDAN,
ISAAC SAENZ, CARLOS SALAZAR, JUAN SANCHEZ, DONALD
SESSUM, JAMES SIFFERD, JOHN SIMPSON, FIDENCIO R. SORIA,
JUAN SUAREZ, CLARENCE URBAN, Appellants
                                   v.
THE O’QUINN LAW FIRM, JOHN M. O'QUINN & ASSOCIATES, LLP,
THE ESTATE OF JOHN M. O’QUINN, DECEASED, AND ABEL MANJI,
Appellees



                On Appeal from the Probate Court Number 2
                           Harris County, Texas
                    Trial Court Cause No. 392,247-416


                         MEMORANDUM OPINION

      The intervenors-appellants, Rolando Acevedo, et al., in the above-referenced

appellate case number, filed a “Motion to Consolidate Or, Alternatively, Motion to

Dismiss,” seeking consolidation of the above-referenced appeal with the pending

appellate cause number 01-14-00138-CV or else dismissal of the above-referenced

appeal.   The intervenors contend that this appeal is a duplicate of the prior

appellate cause number 01-14-00138-CV because they both appeal from the same

trial court’s summary judgment order, signed November 5, 2013. The intervenors

filed their new notice of appeal on May 16, 2014, in the trial court out of an

abundance of caution because that court, on May 9, 2014, had issued a subsequent

“Agreed Amended Order Complying With The First Court of Appeals’ Order of

Abatement” after the intervenors’ first notice of appeal was filed on January 13,

2014 and their second notice was filed on February 12, 2014.




                                        2
      Because the above-referenced appellate cause number 01-14-00416-CV was

opened in error as it has the same trial court case number 392,247-416 as 01-14-

00138-CV, and involves the exact same parties and issues as 01-14-00138-CV, we

grant Intervenors’ alternative motion to dismiss appellate cause number 01-14-

00416-CV. Cf. Berger v. Flores, Nos. 03-10-00874-CV, 03-12-00415-CV, 2012
WL 4477405, at *1 (Tex. App.—Austin Sept. 28, 2012, no pet.) (mem. op.)

(granting motion to consolidate appeal from a summary judgment order with

appeal from subsequent order in the same case and dismissing one of the appellate

cause numbers). Therefore, the intervenors’ appeal shall continue to proceed under

the pending cause number 01-14-00138-CV.


      Accordingly, we grant the intervenors’ motion and appellate cause number

01-14-00416-CV is dismissed. We dismiss all other pending motions as moot.


                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        3